UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):May 21, 2010 PEPCO HOLDINGS, INC. (Exact name of registrant as specified in its charter) Delaware 001-31403 52-2297449 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 701 Ninth Street, N.W., Washington, DC (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code (202) 872-3526 Not Applicable (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17CFR240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17CFR240.13e-4(c)) Pepco Holdings, Inc. Form 8-K Item 5.07 Submission of Matters to a Vote of Security Holders. (a) The Annual Meeting of Shareholders was held on May21, 2010. (b) Directors who were elected at the annual meeting: For Term Expiring in 2011: Jack B. Dunn IV Votes cast for: Votes withheld: Broker non-votes: Terence C. Golden Votes cast for: Votes withheld: Broker non-votes: Patrick T. Harker Votes cast for: Votes withheld: Broker non-votes: Frank O. Heintz Votes cast for: Votes withheld: Broker non-votes: Barbara J. Krumsiek Votes cast for: Votes withheld: Broker non-votes: George F. MacCormack Votes cast for: Votes withheld: Broker non-votes: Lawrence C. Nussdorf Votes cast for: Votes withheld: Broker non-votes: Patricia A. Oelrich Votes cast for: Votes withheld: Broker non-votes: Joseph M. Rigby Votes cast for: Votes withheld: Broker non-votes: Frank K. Ross Votes cast for: Votes withheld: Broker non-votes: Pauline A. Schneider Votes cast for: Votes withheld: Broker non-votes: Lester P. Silverman Votes cast for: Votes withheld: Broker non-votes: 2 Pepco Holdings, Inc. Form 8-K (c) The following proposal was voted on at the meeting: The Board of Directors approved and submitted to a vote of the shareholders a proposal to ratify the appointment of PricewaterhouseCoopers LLP as independent registered public accounting firm of PHI for 2010. This proposal passed.The number of shares present and entitled to vote on the proposal was 179,379,291.Adoption of the proposal required the affirmative vote of the holders of a majority of the shares of Pepco Holdings Common Stock present and entitled to vote or 89,689,646 shares.175,868,774 shares were voted for the proposal, 1,795,369 shares were voted against the proposal, 1,715,148 shares abstained and there were no broker non-votes. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. PEPCO HOLDINGS, INC. (Registrant) Date: May 24, 2010 /s/ A. J. KAMERICK Name:Anthony J. Kamerick Title:Senior Vice President and Chief Financial Officer 3
